Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Search for prior art does not result in a reference, covering a subject matter of independent claims  1 and 14 and dependent claims 2-13 and 15-20.
Independent claim  1 recites a polyamide-imide, comprising a diamine of the following formula:

    PNG
    media_image1.png
    127
    378
    media_image1.png
    Greyscale

 where R1 is halogen substituted alkyl group (see claim 1). The polymer also contains residues of  cyclobutane-based tetracarboxylic acid dianhydride and halo-derivative of aromatic dicarboxylic acid. 

The closest prior art found is represented by the following references:

1. Okano et al (WO 2013144992).
Okano teaches a polyimide formed from oxydiphthalic dianhydride  and a diamine of formula (1) above, where R1 is trifluoromethyl group (see claim 3 at page 40).
However, Okano does not teach a polyamide-imide.

2. Yun et al (US 20190292138).
Yun teaches a polyamide-imide, obtained from cycloaliphatic tetracarboxylic acid dianhydride (which can include cyclobutane dianhydride), aromatic dicarboxylic acid and diamine of the following formula:

    PNG
    media_image2.png
    156
    371
    media_image2.png
    Greyscale


where Q1 and Q2 are fluoroalkyl groups (see claims 1, 2 and 10).
However, Okano does not teach a diamine of formula (1).

3. Wolf et al (DE 2416811).
Wolf teaches an aromatic polyamide, comprising isophthalic acid and diamine of formula 1 (see claim 5).
However, Wolf does not teach a polyamide-imide.

Note that independent claim 14 recites a composition based on the polyamide-imide above. 

As a result, independent claims  1 and 14 and dependent claims 2-13 and 15-20 are allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765